Citation Nr: 0737460	
Decision Date: 11/29/07    Archive Date: 12/06/07

DOCKET NO.  05-30 611	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for a 
skin disorder.  

2.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for a 
fungal disease of the feet.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel



INTRODUCTION

The veteran had active service in the United States Navy from 
June 1943 to March 1946, to include combat duty in the South 
Pacific, and in the United States Army from June 1949 to 
March 1950.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington.

The veteran's case was advanced on the docket due to his 
advanced age.  

The issues of entitlement to service connection for a skin 
disorder and a fungal disease of the feet are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The veteran's original claims for service connection for 
a skin condition and a fungal infection of the feet were 
denied by unappealed August 1975 and May 2000 RO decisions 
respectively, on the basis that there was no evidence of 
either condition in service.  

2.  Evidence received since the final decision of record 
relates specifically to unestablished facts necessary to 
substantiate the claims for service connection for a skin 
disorder and a fungal disease of the feet; the additional 
evidence raises a reasonable possibility of substantiating 
the claims.  






CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen a 
claim for entitlement to service connection for a skin 
disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2007).

2.  New and material evidence has been received to reopen a 
claim for entitlement to service connection for a chronic 
fungal disease of the feet.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA 

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 
3.159(b) (2007).  Information means non-evidentiary facts, 
such as the claimant's address and Social Security number or 
the name and address of a medical care provider who may have 
evidence pertinent to the claim.  See 66 Fed. Reg. 45620, 
45,630 (August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2007).  
Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c) (2007).  

As discussed in more detail below, sufficient evidence is of 
record to grant the claims to reopen claims of entitlement to 
service connection for a skin condition and for a fungal 
disease of the feet.  Therefore, no further development is 
needed with respect to this appeal.

Legal Criteria-New and Material Evidence

In general, decisions of the agency of original jurisdiction 
(the RO) or the Board that are not appealed in the prescribed 
time period are final.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. 
§§ 3.104, 20.1100, 20.1103.  The exception to this rule is 
38 U.S.C.A. § 5108, which provides that if new and material 
evidence is presented or secured with respect to a claim that 
has been disallowed, the Secretary shall reopen the claim and 
review the former disposition of the claim.  See Knightly v. 
Brown, 6 Vet. App. 200 (1994).  Evidence presented since the 
last final denial on any basis (either upon the merits of the 
case, or upon a previous adjudication that no new and 
material evidence had been presented), will be evaluated in 
the context of the entire record.  See Evans v. Brown, 9 Vet. 
App. 273 (1996).

New evidence means existing evidence not previously submitted 
to agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

Legal Criteria-Service Connection

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.  With a chronic disease 
shown as such in service so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes. 38 C.F.R. § 3.303(b).  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity of symptomatology after discharge is required to 
support a claim of service connection.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997).

Analysis-New and Material Evidence

The veteran contends that he has submitted new and material 
evidence so as to warrant a reopening of his claims for 
entitlement to service connection for a skin disorder and a 
fungal disease of the feet.  The record indicates that the 
veteran was denied service connection for these conditions in 
an August 1975 decision for the skin disorder, and in a May 
2000 rating decision for the tinea pedis (fungal infection of 
the feet), on the basis that no skin or feet abnormalities 
were shown in service.  The veteran did not file an appeal, 
and these decisions became final within a year of 
notification.  

It is pertinent to note that the veteran's service medical 
records are not a part of the file.  Upon inquiry to the 
National Personnel Records Center (NPRC), the agency returned 
a response stating that if the facility ever had the records, 
they would have been located in an area heavily damaged by a 
1973 fire.  Thus, the veteran's claims are "fire related," 
and there is a heightened duty on the part of VA to secure 
records and other types of verification of treatment is 
service.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).  The Board notes that the veteran submitted personnel 
records which establish his service in the U.S. Navy during 
the Second World War and in the Army during the era of the 
Korean Conflict.  The veteran participated in combat aboard 
USS Stephen Porter, a destroyer, during support of amphibious 
operations surrounding the invasion of Iwo Jima, as well as 
in direct ship-to-ship combat with the Imperial Japanese Navy 
at sea in the South Pacific.  

While the veteran had combat duty, his current contention is 
that his skin diseases had their onset during a non-combat 
period of service.  Thus, the provisions of 38 U.S.C.A. 
§ 1154 are inapplicable.  Nevertheless, as explained in more 
detail below, the Board finds in this decision that the 
veteran had in-service skin lesions as claimed.

The veteran asserts that his skin conditions began in 
December 1945 (after the termination of hostilities with 
Japan), when he reported for duty on board a new ship.  
Records do indicate that the veteran did in fact report for 
duty on the date claimed.  While there is no indication that 
he visited a Pharmacist's Mate (Naval Corpsman) as he has 
reported in his statements to VA, the submission of the deck 
entry does support the circumstances of treatment as alleged 
by the veteran.  Additionally, the veteran submitted the 
written testimony of his brother along with his petition to 
reopen, which indicated that the veteran has had both a skin 
condition and a bilateral foot fungus condition since 1945.  
Such a statement from a family member who knew the veteran at 
the time of the alleged onset is probative, as it lends 
further support that skin lesions were present during 
service, a fact not established at the time of the initial 
denials.  

As abnormal skin lesions (e.g. redness, dry/flaky skin) are 
ascertainable by the senses, the veteran and his brother are 
both competent to report on the existence of such findings.  
See Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also 
Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (lay person 
competent to testify to pain and visible flatness of his 
feet); Barr v. Nicholson, No. 04-0534 (U.S. Vet. App. June 
15, 2007).  Thus, the Board finds that the statement of the 
veteran's brother, as well as the service record showing that 
the veteran reported for duty on a day that he noticed 
abnormal skin lesions (which supports the veteran's 
statements surrounding the circumstances of his treatment), 
are new, in that they were not of record at the time of the 
initial denials, and are material, in that they relate to 
unestablished facts necessary to substantiate the underlying 
claims of service connection.  See 38 C.F.R. § 3.156.  
Accordingly, the Board will reopen the veteran's claims.  


ORDER

New and material evidence has been received to reopen a claim 
for entitlement to service connection for a skin disorder; 
the claim is reopened, and to that extent only, the claim is 
granted.  

New and material evidence has been received to reopen a claim 
for entitlement to service connection for a chronic fungal 
infection of the feet; the claim is reopened, and to that 
extent only, the claim is granted.  


REMAND

As the Board has reopened the veteran's claims for 
entitlement to service connection for a skin disease (other 
than a fungal infection of the feet) and tinea pedis, it is 
necessary for a local adjudication on the merits of the 
service connection claims to take place before the Board may 
take jurisdiction.  

Prior to this, however, the Board notes that there is both 
indication of in-service symptoms of a skin disorder and a 
bilateral fungal disorder of the feet, and a current 
diagnosis of the claimed disorders.  Specifically, the 
veteran was assessed as having psoriasis and tinea pedis on 
the hands and feet in October 2003, and there is a separate 
VA clinical assessment which noticed the presence of eczema 
in November 2002.  Regarding in-service findings, it is 
pertinent to again note that the veteran is competent to 
report the presence of visibly ascertainable skin lesions.  
Layno, supra; Falzone, supra; Barr, supra.  As such, the 
Board finds that a comprehensive VA dermatology examination 
is in order to determine the etiology of any currently 
present skin disorder and fungal disorder of the feet.  See 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the case is REMANDED for the following action:

1.  Ensure that all notification and 
development actions required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002) are fully satisfied.

2.  Schedule the veteran for a VA 
dermatology examination for the purposes 
of determining the nature, approximate 
onset date and/or etiology of any skin 
disease that is currently present, to 
include eczema, psoriasis and tinea pedis.  
Following a review of the relevant 
evidence in the claims file, the clinical 
evaluation, and any tests that are deemed 
necessary, the examiner is asked to 
provide an opinion on the following:  

Is it at least as likely as not (50 
percent or greater probability) that 
any skin disease that is currently 
present, to include eczema, 
psoriasis and tinea pedis, began 
during service or is causally linked 
to any incident of service.

The examiner is advised that the 
term "as likely as not" does not 
mean within the realm of 
possibility.  Rather, it means that 
the weight of medical evidence both 
for and against a conclusion is so 
evenly divided that it is medically 
sound to find in favor of causation 
as to find against causation.  More 
likely and as likely support the 
contended relationship; less likely 
weighs against the claim.  

The examiner is also requested to 
provide a rationale for any opinion 
expressed and indicate that the 
claims file was reviewed.  If a 
conclusion cannot be reached without 
resort to speculation, he or she 
should so indicate in the 
examination report.  

3.  Upon completion of the above-ordered 
medical examination, adjudicate the 
veteran's claims for entitlement to service 
connection for a skin disorder and a fungal 
infection on a de novo basis.  If either 
benefit sought is denied, the veteran and 
his representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond.  
 
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


______________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


